Title: From Thomas Jefferson to George Wythe, 6 May 1787
From: Jefferson, Thomas
To: Wythe, George



Dear Sir
May 6. 1787.

Mr. Paradise being desirous of placing the conduct of his steward under the controul of some one or two good gentlemen in the neighborhood of his estate, has desired me to recommend his affairs to the persons whom I should think best. But since my departure from Williamsburg things are so much changed that I am incompetent to that nomination. I therefore advise him to execute a power of attorney, leaving a blank for the two names, and that I would ask the favor of you to perform the office, which he had desired of me, of inserting two names. I have been led to take this liberty by a knowlege of your desire to do good, and have it in my power to assure you that you can never render service to a better man. I have mentioned to him Colo. Taliaferro as adjoining his estate, understanding perfectly what a steward should do, and therefore most capable of making one do his duty: but at the  same time that I did not know whether Colo. Taliaferro’s own affairs would permit him to undertake this office. I remit and recommend therefore Mr. Paradise to your goodness, and beg you to accept th[ose] assurances which both duty and inclination ever prompt me to make of the perfect esteem & respect with which I am Dear Sir Your friend & servant,

Th: Jefferson

